                                                                       FILED
                                                                        DISTRICT COURT
                                                                                             ~i~
                                                             CLERK,U.S.

 1;                                                               JUL 15 2019
 2 ',
                                                        CENTRAL DISTRICT ~~
                                                                              r~`~`~~E QTY
 3 ~I                                                   eY _ ~L
 41

 S

                               UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

        ~ UNITED STATES OF AMERICA,
 s
10                                  Plaintiff,        CASE NO.             ~~— tl ~-- o~ ~,~,
11                           v.
12         M~C~                   S~                   ORDER OF DETENTION
13
14                                  Defendant.
15
16                                                      I.
17          A.~ On motion ofthe Government in a case allegedly involving:
18               1.(~     a crime of violence.
19              2.()      an offense with maximum sentence of life imprisonment or death.
20               3.()     a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22              4.()      any felony -where the defendant has been convicted of two or more
23                        prior offenses described above.
~z~i            5. O      any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use of a firearm or destructive device
26                       or any other dangerous weapon, or a failure to register under 18
27                       U.S.0 § 2250.
28          B. O       On motion by the Government /( )on Court's own motion, in a case

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                               Page I of4 ~
 1                     allegedly involving:
 2            ~j~-- On the further allegation by the Government of:
 3             1. (~f     a serious risk that the defendant will flee.
 4            2.()        a serious risk that the defendant will:
 5                  a.()obstruct or attempt to obstruct justice.
 6                  b.(}threaten, injure, or intimidate a prospective witness or juror or
 7                        attempt to do so.
 8        C. The Government()is/()is not entitled to a rebuttable presumption that no
 9            condition or combination ofconditions will reasonably assure the defendant's
l0            appearance as required and the safety of any person or the community.
11
12                                                     II.
13        A.~         The Court finds that no condition or combination of conditions will
14                    reasonably assure:
15            1. (~(      the appearance ofthe defendant as required.
16                  () and/or
17            2.~ the safety of any person or the community.
18       B.() The Court finds that the defendant has not rebutted by sufficient
19                    evidence to the contrary the presumption provided by statute.
20
21                                                    III.
22       The Court has considered:
23       A. the nature and circumstances of the offenses)charged, including whether the
24            offense is a crime of violence, a Federal crime ofterrorism, or involves a minor
25            victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics ofthe defendant; and
28       D. the nature and seriousness of the danger to any person or to the community.

                               ORDER OF DETENTION AFTER NEARING (18 U.S.C. §3142(i))

     CR-44(06/07)                                                                       Page 2 of4
  1                                                         IV.
 2           The Court also has considered all the evidence adduced at the hearing and the
 3           arguments andlor statements of counsel, and the Pretrial Services
 4           Report/recommendation.
 5

 6                                                           V.
 7           The Court bases the foregoing findings)on the following:
 8           A.`~c) As to flight risk:
 9             ~ ~S~-~ ~~ eat be.►1 1~5. ~r~.es

io
11

12

13

14 ~I

15

16           B. (~         As to danger:
17

18

fL•l

20

21

22

23

24                                                         VI.
25           A. ()         The Court finds that a serious risk exists that the defendant will:
26                      1. ()obstruct or attempt to obstruct justice.
                        2. ()attempt to/ ( )threaten, injure or intimidate a witness or juror.
r:

                                    ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94 (06/07)                                                                            Page 3 of 4
      1          B. The Court bases the foregoing findings) on the following:
     2

     3

     4

     5

     6

     7

     8

     9                                                    VII.
 10

 it             A. IT IS THEREFORE ORDERED that the defendant be detained prior
                                                                                                    to trial.
 12             B. IT IS FURTHER ORDERED that the defendant be committed
                                                                                              to the custody
 13                 ofthe Attorney General for confinement in a corrections facility separa
                                                                                                      te, to
 14                 the extent practicable, from persons awaiting or serving sentences or
                                                                                                    being
 15                 held in custody pending appeal.
 16             C. IT IS FURTHER ORDERED that the defendant be afforded
                                                                        reaso                    nable
 17                 opportunity for private consultation with counsel.
18             D. IT IS FURTHER ORDERED that, on order of a Court of
                                                                                         the United States
19                  or on request of any attorney for the Government, the person in
                                                                                               charge of the
20                 corrections facility in which the defendant is confined deliver the defen
                                                                                             dant
21                 to a United States marshal for the purpose of an appearance in connection
22                 with a court proceeding.
23

24

25

26        DATED.            1~~ ~~i

27
                                                            TED TATE MA ISTRATE JUDGE

as

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
          CR-94(06/07)
                                                                                                     Page 4 of4 ~
